Dismissed and Memorandum Opinion filed July 5, 2007







Dismissed
and Memorandum Opinion filed July 5, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01124-CV
____________
 
OTEX RESOURCES, LLC, Appellant
 
V.
 
ADRIAN LILLICO, Appellee
 

 
On Appeal from the
280th District Court
Harris County,
Texas
Trial Court Cause
No. 2005-35364
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 17, 2006.  On June 27, 2007, the
parties filed a joint motion to vacate the trial court judgment and dismiss the
appeal because all issues have been settled.  See Tex. R. App. P. 42.1.  The parties also
ask that we order the supersedeas bond and the collateral securing it
released.  The motion is granted.
Accordingly,
the judgment of the trial court is vacated and the appeal is ordered
dismissed.  The supersedeas bond and the collateral securing the bond shall be
released.
 




PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July 5,
2007.
Panel consists of Justices Yates, Edelman, and Seymore.